Citation Nr: 0707761	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-41 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypothyroidism. 

2.  Entitlement to service connection for hypertensive 
vascular disease. 


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypothyroidism and for hypertensive 
vascular disease. 

In a November 2004 appeal, the veteran requested a hearing 
before the Board but withdrew the request in writing in 
February 2005. 


FINDINGS OF FACT

1.  The veteran's hypothyroidism first manifested many years 
after service and is not related to any aspect of service 
including exposure to herbicides. 

2.   The veteran's hypertensive vascular disease first 
manifested many years after service and is not related to any 
aspect of service including exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypothyroidism 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006). 

2.  The criteria for service connection for hypertensive 
vascular disease have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003 and 
December 2004; a rating decision in January 2003; and a 
statement of the case in July 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2005.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has provided outpatient treatment.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in Army engineering units including 
service in the Republic of Vietnam from August 1968 to August 
1969.  He contends that his thyroid disorder and hypertensive 
vascular disease first manifested in service or were the 
result of exposure to herbicides in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including hypertension).
 
In addition to direct service connection, a veteran who 
served in the Republic of Vietnam between January 9, 1962, 
and May 7, 1975, is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange) during such service, 
absent affirmative evidence to the contrary.  Service 
connection based on herbicide exposure will be presumed for 
specified diseases that become manifest to a compensable 
degree within a specified period of time in the case of 
certain diseases.   38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 987-988 (December 27, 2001) 
provided a presumption of service connection for any disease 
that the Secretary of Veterans Affairs determined, based on 
review of the scientific evidence, to be related to herbicide 
exposure.  In making that determination, the Secretary was to 
rely on reports from the National Academy of Sciences (NAS) 
and all other sound medical and scientific information and 
analyses.  The statute directed the Secretary to enter into 
an agreement with the NAS to review and evaluate the 
scientific evidence concerning the association between 
exposure to herbicides and each disease suspected of being 
related to such exposure.  The NAS was to submit a report to 
the Secretary at least every two years, and within 60 days of 
receiving the report the Secretary must issue proposed 
regulations determining whether a presumption of service 
connection is warranted for each disease covered in the 
report.  If the Secretary determines that a presumption is 
not warranted, the Secretary shall also publish notice of 
that determination in the Federal Register.  

A disease will be presumed to have been caused by herbicide 
exposure if a significant statistical association is shown to 
exist between the occurrence of the disease and herbicide 
exposure.  The factors to be applied in determining whether a 
significant statistical association exists and the standard 
to be applied in evaluating the evidence are described in 
38 C.F.R. § 1.17 (2006).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne,
type 2 diabetes (also known as type II diabetes mellitus or 
adult-onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  The following disorder 
is among those found to be not associated with exposure to 
herbicides:  adverse effects on thyroid homeostasis.  68 Fed. 
Reg. 27,630 (May 20, 2003).  

The Board concludes from a review of service personnel 
records that the veteran served in the Republic of Vietnam 
during the specified time and that his exposure to herbicides 
is presumed.  However, the claims must also be evaluated for 
service connection on a direct basis.  Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994.  

Service medical records are silent for any symptoms, 
complaints, diagnoses, or treatment for a thyroid condition 
or hypertension in service.  Recorded blood pressure 
measurements were 130/75 in March 1968 and 134/76 at 
separation in March 1970.  The January 1970 separation 
examination found the veteran's vascular system to be normal.  
In an accompanying report of medical history, the veteran 
denied having, or having ever had, high or low blood 
pressure.

In October 1993, a private physician noted that the veteran 
had received radiation treatment for an enlarged thyroid.  
The physician noted that he had informed the veteran that 
hypothyroidism was a probable consequence of the treatment.  
In a December 1993 follow-up, the physician noted that the 
veteran's thyroid was a normal size and that he no longer had 
any symptomatic complaints.  

In February 1997, a private physician conducted a regular 
check-up.  He noted that he was administering a course of 
hypothyroidism therapy and mentioned post-iodine ablation.  
The veteran was asymptomatic at the time.  He also noted that 
the veteran was taking medication to control high blood 
pressure that was measured as 200/100 at the time of the 
examination.  Records showed periodic examinations and 
treatment through February 2001. 

In November 2001, another private physician noted the 
veteran's reports of dizziness and tiredness.  Blood pressure 
was measured as 180/104 and 172/110, and the physician noted 
that the veteran had been treated for hypertension since 
1992/1994.  The physician noted that the veteran had 
undergone a partial thyroidectomy in 1994 and was now 
undergoing replacement therapy.  There are no clinical 
records of a 1992 hypertension diagnosis or the 1994 
thyroidectomy in the file.  The physician diagnosed 
uncontrolled hypertension and hypothyroidism and prescribed 
medication for both conditions. 

Subsequent private and VA treatment records show continued, 
regular examination, diagnoses, and treatment for 
hypertension and hypothyroidism through March 2005.  None of 
the medical practitioners provided opinions on the etiology 
of the conditions.  

The Board concludes that direct service connection is not 
warranted for either hypothyroidism, for residual conditions 
of a partial thyroidectomy, or for hypertensive vascular 
disease.  There is no medical evidence of symptoms, 
diagnoses, or treatment for any of those diseases in service.  
The first medical evidence of a manifestation was not earlier 
than 1992 for hypertension and 1993 for a thyroid condition, 
both many years after service.  No medical providers noted 
earlier symptoms or discussed any relationship to any aspect 
of service. 

Although the veteran is presumed to have been exposed to 
herbicides, the Board concludes that presumptive service 
connection for hypertension or for a thyroid condition is not 
warranted.  Neither disorder is on the list of diseases 
eligible for presumptive service connection.  Adverse effect 
of thyroid hemostasis is on the list of diseases shown not to 
be caused by herbicide exposure.  The Board places great 
weight on the National Academy of Sciences medical research 
and relevant reports.  Although none of the veteran's 
treating physicians provided an opinion on the etiology of 
the conditions, the Board concludes that additional opinions 
are not necessary to decide the claims because of the 
extensive evaluation of scientific information that was 
considered in compiling the presumptive disease list.  
Furthermore, an examination is not required because while the 
veteran is presumed to have been exposed to herbicides in 
service, there is no evidence of record that indicates that 
the claimed disability is the result of exposure to 
herbicides.  Furthermore, there is no other event, injury, or 
disease in service shown to be related to the claimed 
disabilities.  38 C.F.R. § 3.159(c)(4).

The weight of the credible evidence demonstrates that the 
veteran's current hypertensive vascular disease, 
hypothyroidism, and residual conditions from a partial 
thyroidectomy first manifested many years after service and 
are not related to his active service or any incident 
therein.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claims.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for hypothyroidism is denied. 

Service connection for hypertensive vascular disease is 
denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


